       Case 3:20-cv-08123-JJT Document 24 Filed 07/29/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Brian Erskine,                                    No. CV-20-08123-PCT-JJT
10                   Plaintiff,                        ORDER
11   v.
12   Forrest Fenn,
13                   Defendant.
14
15         At issue is Defendant’s Unopposed Motion for Extension of Time to File Reply in
16   Support of Defendant’s Motion to Dismiss Complaint (Doc. 23). Upon review and good
17   cause appearing;
18         IT IS HEREBY ORDERED granting Defendant’s Unopposed Motion (Doc. 23)
19   and extending the time within which Defendant may file his Reply to and including August
20   24, 2020.
21         Dated this 29th day of July, 2020.
22
23                                      Honorable John J. Tuchi
                                        United States District Judge
24
25
26
27
28
